Citation Nr: 1524450	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-18 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for a lumbar strain, in excess of 40 percent.

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.

3.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity, prior to November 7, 2012.

4.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the right lower extremity, from November 7, 2012. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and [redacted]


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which continued a 40 percent disability rating for a lumbar strain, separately assigned a 10 percent disabling rating for radiculopathy of the left lower extremity, effective February 21, 2007, and separately assigned a 10 percent disabling rating for radiculopathy of the right lower extremity, effective February 21, 2007.  In a May 2010 rating decision, the RO increased the evaluation for radiculopathy of the right lower extremity to a 20 percent disability rating, effective November 7, 2012.  The Veteran has not expressed satisfaction with the increased disabilities ratings.  These matters remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In March 2015, the Veteran presented sworn testimony during a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.



FINDINGS OF FACT

1.  In an October 2013 statement, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he was withdrawing from appellate consideration for his claim of an increased disability rating for a lumbar strain, in excess of 40 percent.

2.  Radiculopathy of the left lower extremity is manifested by decreased sensation, numbness and weakness of the feet and toes, equivalent to no more than mild incomplete paralysis of the sciatic nerve.

3.  Prior to November 7, 2012, radiculopathy of the right lower extremity has been manifested by decreased sensation, numbness and weakness of the feet and toes, equivalent to no more than mild incomplete paralysis of the sciatic nerve.

4.  From November 7, 2012, radiculopathy of the right lower extremity is manifested by numbness, paresthesias, and decreased sensation, equivalent to no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal for an increased disability rating for lumbar strain, in excess of 40 percent, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for an evaluation in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

3.  Prior to November 7, 2012, the criteria for an evaluation in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520.

4.  From November 7, 2012, the criteria for an evaluation in excess of 20 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn

In April 2007, the RO received the Veteran's claim for an increased disability rating for a lumbar strain, in excess of 40 percent.  In a February 2008 rating decision, the RO continued a 40 percent disability rating for a lumbar strain.  The Veteran filed a notice of disagreement in April 2008 and a statement of the case was issued in March 2010.  Then, in March 2010, the Veteran perfected an appeal as to the RO's determination.

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204 (2014).  Here, the Veteran expressed his intent to withdraw from appellate consideration his claim for increased disability rating for a lumbar strain, in excess of 40 percent in a statement dated in October 2013.  Thus, there remain no allegations of error of fact or law for appellate consideration as to this issue of an increased rating for a lumbar strain.  Accordingly, the Board does not have jurisdiction to review the claim, and it must be dismissed.  

II.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

As to the radiculopathy claims, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In Bryant v. Shinseki, 23 Vet App 488 (2010), Court held that 38 C.F.R. § 3.103 requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show the current severity of service-connected disabilities would be helpful in establishing the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103; they have not identified any prejudice in the conduct of the Board hearing.  

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), and VA treatment records have been obtained and associated with the claims file.  

The Veteran was also afforded pertinent VA examinations in June 2007, September 2009, May 2010, April 2012, and November 2012.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations obtained here are sufficient, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

Accordingly, VA has no duty to inform or to assist that has been unmet.

III.  Analysis

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart, supra.  Here, the Veteran has been assigned a separate 10 percent rating for radiculopathy of the left lower extremity throughout the appeal period.  As to the radiculopathy of the right lower extremity, he is assigned 10 percent disability rating prior to November 7, 2012 and a 20 percent disability rating from November 7, 2012.  As will be discussed below, the Board finds that the assigned disabilities ratings are appropriate.

The Veteran's radiculopathy of the lower extremities is currently rated under Diagnostic Code 8520, which is associated with lumbar strain.

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating while moderate incomplete paralysis warrants a 20 percent rating.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee. 38 C.F.R. § 4.124a (2014).

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In May and December 2006 VA treatment records, the Veteran had complaints of radiating pain to his left lower extremity.  

During a June 2007 VA examination, the Veteran reported radiating pain in his legs, numbness, stiffness, tingling, and weakness of the feet and toes with episodes of burning pain in the right and left lower extremities.  Relieving factors include rest and medication.  Upon examination, the Veteran had radiating pain on movement and pain that was worse in the left foot than the right foot.  Straight leg raising test was positive on the left and right.  Reflexes were normal.  The VA examiner noted that objectively there is tenderness, decreased range of both and sensory and motor nerve findings.  The VA examiner diagnosed intervertebral disc syndrome (IVDS) affecting the sciatic peripheral nerves.  As to functional impact, the Veteran reported that he is unable to put his shoes or socks on without assistance.  Prolonged walking, standing, and sitting caused problems.  The VA examiner noted that the Veteran is unable to work due to his back pain.  The Veteran relies upon a back brace and cane to ambulate.

A July 2008 VA pain clinic note shows complaints of pain radiating to both lower extremities.  Motor, sensory, and reflexes showed no abnormalities, bilaterally.  Straight leg raising test was 60 degrees with radiating pain in each lower extremity.  A MRI scan of the lumbar showed no evidence of peripheral sensory or motor neuropathy.

During a September 2009 VA examination, the Veteran reported he is able to walk 50 feet in ten minutes.  He described pain radiating to the lower extremities with flare-ups exacerbated by physical activity.  He also reported numbness, stiffness, fatigue, decreased motion, paresthesia, and weakness of the feet and toes.  He denied any periods of incapacitation.  Upon examination, gait was abnormal, his walk was unsteady, and abnormal weight bearing.  No evidence of radiating pain on movement, sensory defects, atrophy, or motor weakness.  He had normal cutaneous reflexes and muscle tone.  Right and left lower extremities revealed knee jerk +1 and ankle jerk +1.  As to functional impact, he is unable to stand or walk for a prolonged period of time.  The Veteran relies upon a back brace and cane to ambulate.

During a May 2010 VA examination, the Veteran reported numbness, stiffness, fatigue, spams, decreased motion, paresthesia, and weakness of the feet and toes.  He also reported pain in the lower extremities with painful flare-ups, which is exacerbated by physical activity and relieved by rest.  Upon examination, the VA examiner noted, that the Veteran's walk is unsteady.  His feet showed no evidence of abnormal weight bearing, muscle weakness, muscle atrophy, muscle spasms tenderness, or instability.  There was no radiating pain on movement.  Straight leg test on the right was positive and negative on the left.  No evidence of motor weakness or pathologic reflexes was found.  Cutaneous reflexes were normal.  Decreased sensations were noted.  Right and left lower extremities revealed knee jerk +2 and ankle jerk +2.  Weight bearing and non-weight bearing alignment of the Achilles tendon was normal, bilaterally.  The examiner noted that there were no evidence non-organic physical signs.  The examiner diagnosed impairment of the sciatic nerve of the left lower extremity and radiculopathy of the right lower extremity.  As to functional impairment, the examiner noted that the effect of the Veteran's disabilities on his daily activities and occupation is moderate.  Also, the Veteran relies upon a cane and a right knee brace to ambulate.

During an April 2012 VA examination, the Veteran reported moderate pain and numbness of both lower extremities.   Upon examination, muscle strength and reflexes were normal.  Decreased sensations were found.  No evidence of atrophy.  Straight leg raise was negative from a sitting position and from flexion of 70 degrees.  Gait was abnormal.  The examiner diagnosed the Veteran with radiculopathy of the sciatic nerve of the lower extremities.  The examiner characterized radiculopathy as moderate incomplete paralysis, bilaterally.  The examiner noted that the Veteran relies upon a walker and cane to ambulate.

During a November 2012 VA examination, the Veteran reported moderate pain, paresthesias, and numbness of the left lower extremity.  The Veteran also reported severe pain, paresthesias, and numbness of the right lower extremity.  Upon examination, muscle strength was active movement against some resistance.  No evidence of muscle atrophy.  All reflexes of the lower extremities were normal.  Decreased sensations were found.  He had abnormal antalgic gait, due to knee pain.  The examiner diagnosed the Veteran with radiculopathy of the sciatic nerve of the lower extremities.  The examiner characterized radiculopathy of the right lower extremity as moderate incomplete paralysis of the sciatic nerve.  The examiner characterized radiculopathy of the left lower extremity as mild incomplete paralysis of the sciatic nerve.  Also, the anterior crural nerves of the lower extremities were also affected; the examiner indicated the severity of the anterior crural nerve was mild incomplete paralysis bilaterally.  The examiner stated that the impact of the radiculopathy on the Veteran's ability to work is difficult, due to his pain when standing or lifting.  The Veteran reported that he had to resign his occupation as an emergency medical technician (EMT) due to his severe limitations.

During the March 2015 Board hearing, the Veteran testified continuing symptomology in his lower extremities.  Namely, he described his radiating pain to his legs, weakness, and pain in his legs and feet.  He also testified that he is unable to lift his feet very high and that his feet flop when he walks.  During the hearing, his care taker testified that she helps the Veteran bathe and dress, depending on the intensity of his pain.  The Veteran testified that he relies upon a wheelchair, cane, and braces to ambulate.

Applying the rating criteria to the evidence above, throughout the appeal period, the symptoms associated with the Veteran's radiculopathy of the left lower extremity more closely approximate to the criteria for a 10 percent rating (indicative of mild impairment).  In this case, the Veteran's left lower extremity is manifested by symptoms such as decreased sensations, numbness and weakness in the feet and toes with normal muscle strength and reflexes.  The Board acknowledges that the April 2012 VA examiner characterized the Veteran's radiculopathy of the left lower extremity as moderate; however, throughout the appeal period the Veteran's radiculopathy of the left lower extremity has consistently shown characteristics of mild symptomatology.  See, e.g., VA examination reports dated September 2009 and May 2010.  See 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present.")  Notably, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.  For example, during the April 2012 VA examination showed mild neurological symptoms that were wholly sensory; the Veteran reported pain and numbness, and with normal muscle strength and reflexes. The next higher rating of a 20 percent requires evidence of moderate, incomplete paralysis of the sciatic nerve.  As these symptoms are not present, a higher rating is not warranted.  38 C.F.R. § 4.7.  

Prior to November 7, 2012, the symptoms associated with the Veteran's radiculopathy of the right lower extremity more closely approximate to the criteria for a 10 percent rating (indicative of mild impairment) under DC 8520.  In this case, the Veteran had symptoms of decreased sensations, numbness and weakness of the feet and toes with normal muscle strength and reflexes.  As indicated above, the April 2012 VA examiner characterized the Veteran's radiculopathy of the right lower extremity as moderate; however, the evidence consistently shows mild symptomatology of the right lower extremity.  For example, the evidence shows decreased sensations with normal muscle strength and reflexes.  See, e.g., VA examination reports dated June 2007 and May 2010; see also 38 C.F.R. § 4.2.  As such, the next higher rating of a 20 percent requires evidence of moderate incomplete paralysis of the sciatic nerve.  As these symptoms are not present a higher rating prior to November 7, 2012, is not warranted.  38 C.F.R. § 4.7.  

From November 7, 2012, the evidence of record shows symptoms associated with the Veteran's radiculopathy of the right lower extremity more closely approximate to the criteria for a 10 percent disability rating(indicative of mild impairment).  Despite the November 2012 VA examiner's characterization as moderate of the Veteran's radiculopathy of the right lower extremity, the Veteran's symptoms were motor weakness, numbness, and decreased sensation.  Reflexes and muscle strength  were normal and there was no evidence of atrophy.  However, the Board will not disturb the RO's assignment of a 20 percent disability rating for the right lower extremity for this appeal period.  The next higher rating of a 40 percent requires evidence of moderately severe incomplete paralysis of the sciatic nerve.  These symptoms are not manifested or nearly approximated.  Therefore a higher rating from November 7, 2012, is not warranted.  38 C.F.R. § 4.7.  

Notably, the November 2012 VA examiner found that the Veteran's anterior crural nerves of the lower extremities were also affected.  If a disability results in symptomatology that may be separately rated, there is no prohibition in assigning separate evaluations.  Under Diagnostic Code 8526, disability ratings of 10 percent, 20 percent, and 30 percent are assigned for incomplete paralysis that is mild, moderate, or severe.  Complete paralysis of the femoral nerve is rated 40 percent and contemplates paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a Diagnostic Code 8526 (2014).  The symptoms of numbness, weakness and limitation of motion in the muscles below the knee are similar to the rating criteria for paralysis of the sciatic nerve and separate evaluations would violate the pyramid rule.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element is that none of the symptomatology is duplicative or overlapping with symptomatology of the other condition).  Accordingly, a separate rating for anterior crural nerves is not warranted.

Lastly, the Veteran testified that his feet flip flop when he walks and problems with his gait were noted by several examiners.  However, the ratings assigned take into account changes in gait due to loss of sensation in the lower extremities.  The exhibited function loss by this and other manifestations of the neuropathy are contemplated in the evaluations assigned and higher evaluations are not warranted.  

As the preponderance of the evidence is against the claims for increased ratings, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Additional Considerations

Consideration has been given regarding whether the schedular ratings are inadequate for radiculopathy of the right and lower extremities, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied here for radiculopathy of the right and lower extremities.

The service-connected radiculopathy of the left and right lower extremities are manifested by pain; numbness with flare ups with regular use of a back brace and a cane.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected radiculopathy of the right and lower extremities, but the medical evidence reflects that those manifestations are not present in this case.  In short, there is nothing exceptional or unusual about the radiculopathy of the lower extremities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.  The Board also does not find that the evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has raised the issue of entitlement to a TDIU due to his back, knee, and radiculopathy of the right and left lower extremities.  See, e.g., VA form 21-8940 dated in March 2010.  To this end, in a February 2011 rating decision, the Veteran was granted entitlement to TDIU, effective March 22, 2010, the date that the Veteran's TDIU claim was received.  The Board notes he has been in receipt of a 90 percent combined disability rating since March 22, 2010.  Prior to the date he was awarded TDIU, the record does not suggest that his radiculopathy precluded his employment at any earlier time.  Crucially, the Veteran has been a receipt of TDIU since the date of his claim in March 2010; therefore no further action pursuant to Rice is warranted.


ORDER

The appeal concerning entitlement to increased disability rating for lumbar strain, in excess of 40 percent is dismissed.

Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.

Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity, prior to November 7, 2012, is denied.

Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the right lower extremity, from November 7, 2012, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


